Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00394-CV

                      Leopoldo PAEZ d/b/a The Colors Lath & Plaster,
                                       Appellant

                                             v.

                        TRENT SMITH CUSTOM HOMES, LLC,
                                    Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-18787
                      Honorable Solomon Casseb, III, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee Trent Smith Custom Homes, LLC recover its costs of this appeal
from appellant Leopoldo Paez d/b/a The Colors Lath & Plaster.

       SIGNED March 19, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice